Exhibit 10.3
 
WARRANT AGREEMENT


THIS WARRANT AGREEMENT, dated June 11, 2010 (this “Warrant Agreement”), is
entered into by COMVERGE, INC., a Delaware corporation (“Comverge”); and
PROJECTS INTERNATIONAL, INC., a District of Columbia corporation (“PI”).


BACKGROUND


Comverge and PI have determined that they would benefit from a strategic
alliance arrangement between their respective organizations under which the
Parties will identify and jointly pursue opportunities for demand response,
smartgrid and energy efficiency projects in certain countries.  To that end, the
Parties have entered into a Joint Venture Master Agreement, dated as of the date
hereof (the “Master Agreement”).   The Parties have agreed that Comverge will
issue to PI or its designated Affiliate warrants to purchase Common Stock of
Comverge from time to time, on the terms and conditions set forth in this
Warrant Agreement, based upon PI’s successful performance of its obligations
under the Master Agreement.


Defined terms used in this Warrant Agreement have the meaning specified in
Exhibit A (Defined Terms) to the Master Agreement (unless otherwise defined in
this Warrant Agreement).
 
1. Purpose.  If PI achieves the performance objectives set forth in this Warrant
Agreement, then Comverge will issue to PI (or its designated Affiliate) warrants
to purchase shares of Comverge common stock, at the times and for the number of
shares specified in this Warrant Agreement.  Such warrants will be in the form
attached as Exhibit A to this Warrant Agreement and will be subject to the terms
and conditions set forth in this Warrant Agreement and in the form of warrant
attached as Exhibit A to this Warrant Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Warrants will be issued to PI or its designated Affiliate in tranches, for
successfully securing Eligible Contracts in the Territory pursuant to the Master
Agreement, according to formula specified in Section 6 of this Warrant
Agreement.  Each Warrant would entitle the holder to purchase shares of Comverge
common stock during the term of the Warrant, subject to the terms and conditions
of this Warrant Agreement and the Warrant.  For purposes of this Warrant
Agreement, an “Eligible Contract” means a binding Customer Contract for a
Project in the Territory which (i) has been approved by Comverge (which approval
will not be unreasonably withheld or delayed), (ii) has received all required
Governmental Authority and regulatory approvals, and (iii) is not subject to any
conditions to its effectiveness.
 
2. Shares of Comverge Stock Subject to Warrants.  Comverge will issue Warrants
to purchase up to a maximum aggregate of 1,200,000 shares of Comverge common
stock, recalculated for any stock split(s) occurring after the Effective Date of
the Master Agreement.
 
 
3. Warrant Exercise Price.  The exercise price under each Warrant shall be equal
to $16.24.
 
 
4. Warrant Tranches.  Warrants will be earned and issued in increments of
120,000 shares upon the attainment of the appropriate threshold, as described in
Section 6 of this Warrant Agreement.
 
 
5. Minimum Performance Metric.  Warrants will be earned by PI if PI is
successful during the first three (3) years of the Master Agreement in securing
a Qualifying Contract resulting in a minimum of 100 Megawatts of delivered load
reduction over the term of the Qualifying Contract (the “Minimum Performance
Metric”).
 
 
6. Formula For Awarding Additional Warrants Above the Minimum Performance
Metric.  Pursuant to the table below, Warrants will be earned by PI if PI is
successful in securing Qualifying Contracts in increments of 120,000 shares for
every 100 Megawatts of delivered load reduction contracts, in aggregate, above
the Minimum Performance Metric.  Warrants are earned at the rate of 1,200 shares
for every one (1) Megawatt of delivered load reduction in Qualifying Contracts,
in aggregate, above the Minimum Performance Metric.  Warrants earned hereunder
will be fully vested when issued.
 



   
 
Warrant Tranche
 
Shares Earned
Cumulative Performance Metric Attained
Aggregate Megawatts of Project Contracts
 
0
< 100
1
120,000
100
2
120,000
200
3
120,000
300
4
120,000
400
5
120,000
500
6
120,000
600
7
120,000
700
8
120,000
800
9
120,000
900
10
120,000
1000
Total
1,200,000
1000



 
 
 

--------------------------------------------------------------------------------

 
7. Warrant Vesting.  Warrants will be earned and issued each time that a new
threshold has been reached on a cumulative basis.  For example, assume that PI
has previously delivered Qualifying Contracts with a cumulative 425 Megawatts of
delivered load reduction.  At that point, PI would have been issued Warrants for
an aggregate of 480,000 shares of Common Stock (Tranche 4).  If PI then delivers
a new Qualifying Contract with 150 Megawatts of delivered load reduction (for a
cumulative total of 575 Megawatts), Comverge would issue an additional Warrant
for 120,000 shares.  Qualifying Contracts must be entered into on or before the
fifth (5th) anniversary of the Effective Date of the Master Agreement in order
to qualify under this Warrant Agreement.  Warrants earned hereunder will be
fully vested when issued.
 
 
8. Warrant Term.  Warrants will be exercisable for up to five (5) years from the
Effective Date of the Master Agreement.
 
 
9. Transferability.  Warrants will be non-transferable except to PI’s designated
Affiliate.
 
 
10. Partial Warrant Issuance. While the Warrants are issued in tranches of
120,000 shares, on two (2) occasions over the five (5) year term, PI may request
a partial issuance of Warrants for pro-rata Warrants earned above one Warrant
tranche, but below the next Warrant tranche.  In the example in Section 7 above,
PI could request that Comverge issue a Warrant for 75 Megawatts (the excess
above the prior tranche of 500 Megawatts).  If so requested, Comverge would
issue a Warrant for 90,000 shares (1,200 shares x 75 Megawatts).  Such partial
issuance of Warrants will automatically reduce the next earned Warrant tranche
of 120,000 shares.  Further, at the end of the five (5) year Warrant vesting
term, Comverge will issue Warrants for any partial tranche earned at the end of
the Warrant vesting term, at the rate of 1,200 shares per Megawatt of Qualifying
Contracts.
 
 
11. No Registration Rights. The Warrants, and any shares acquired upon exercise
of Warrants, will be issued pursuant to appropriate federal and state securities
laws exemptions, and Comverge will have no obligation to register the Warrants
or any shares acquired upon exercise of the Warrants.
 
 
12. Termination.  The obligation to issue Warrants will terminate upon the fifth
anniversary of the Effective Date of the Master Agreement or such earlier date
specified in the Master Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
13. Exercise of Option Rights.
 
 
(a) If Comverge exercises its rights under Section 12 of the Master Agreement,
then the obligation of Comverge to issue any additional Warrants under this
Warrant Agreement will terminate.
 
 
(b) If either Party exercises its option rights under Section 13 of the Master
Agreement, then the obligation of Comverge to issue any additional Warrants
under this Warrant Agreement will terminate.
 
 
14. Notices.  All notices, certificates, acknowledgements, reports, and other
communications to a Party under this Warrant Agreement must be in writing and
will be deemed duly delivered upon receipt at the address for such party as
follows, or to such other address as such party may, by written notice provided
in accordance with this Section designate to the other.
 
A.           Comverge, Inc.
5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  Chief Financial Officer


with a copy to :


5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  General Counsel


and


King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention: William G. Roche


B.           Projects International, Inc.
888 17th Street NW
Suite 1250
Washington, D.C. 20006
Attention: Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------

 
 
15. Assignment.  This Warrant Agreement may not be assigned or otherwise
transferred by PI in whole or in part, without the express prior written consent
of Comverge.
 
 
16. Amendment and Waiver.  This Warrant Agreement may not be amended or
modified, nor will any waiver of any right under this Warrant Agreement be
effective, unless set forth in a document executed by duly authorized
representative(s) of all Parties.  The waiver of any breach of any term,
covenant, or condition in this Warrant Agreement will not be deemed to be a
waiver of such term, covenant, or condition for any subsequent breach of the
same.
 
 
17. Entire Agreement.  This Warrant Agreement, the Warrants issued in the form
attached as Exhibit A to this Warrant Agreement, together with the Master
Agreement and its exhibits, contain all of the agreements, representations, and
understandings of the Parties and supersede and replaces any and all previous
understandings, commitments, or agreements, oral or written, related to the
subject matter hereof and thereof.
 
 
18. Governing Law.  This Warrant Agreement and its enforcement will be governed
by, and interpreted in accordance with, the laws of the State of Delaware,
without regard to conflict-of-law principles.
 
 
19. Consent to Jurisdiction.  Each party hereby irrevocably agrees that any
legal dispute with respect to this warrant agreement shall be brought only to
the exclusive jurisdiction of the courts of the State of Delaware or the federal
courts located in the State of Delaware, and each party hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that they any such suit, action or proceeding that is brought in any such court
has been brought in an inconvenient forum.  During the period a legal dispute
that is filed in accordance with this section is pending before a court, all
actions, suits or proceedings with respect to such legal dispute or any other
legal dispute, including any counterclaim, cross-claim or interpleader, shall be
subject to the exclusive jurisdiction of such court.  Each party hereby waives,
and shall not assert as a defense in any legal dispute, that (a) such party is
not subject thereto, (b) such action, suit or proceeding may not be brought or
is not maintainable in such court, (c) such party’s property is exempt or immune
from execution, (d) such action, suit or proceeding is brought in an
inconvenient forum, or (e) the venue of such action, suit or proceeding is
improper.  A final judgment in any action, suit or proceeding described in this
section following the expiration of any period permitted for appeal and subject
to any stay during appeal shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable laws.
 
 
20. Costs and Expenses.  Each Party will bear all costs and expenses incurred in
connection with the preparation, negotiation and execution of this Warrant
Agreement and the issuance and exercise of the Warrants.
 


[Remainder of page left intentionally blank.  Signature Page follows.]
 
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Warrant Agreement the day and
the year of the latest date specified below:


COMVERGE, INC.




By:           /s/ Michael Picchi
Name:  Michael Picchi
Title:    EVP-CFO


Date:    June 11, 2010






PROJECTS INTERNATIONAL, INC.




By:           /s/ Peter Young
Name:  Peter Young
Title:    President


Date:    6/11/2010
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
FORM OF WARRANT


[Attached]


 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.


COMVERGE, INC.


Warrant To Purchase Common Stock


Warrant No.: ____
Number of Shares of Common Stock:  _______
Date of Issuance:  _______


COMVERGE, INC., a Delaware corporation (the “Company”), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, PROJECTS INTERNATIONAL, INC., the registered holder hereof
or its permitted assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company, at the Exercise Price then in effect,
upon surrender of this Warrant to Purchase Common Stock (including any Warrants
to Purchase Common Stock issued in exchange, transfer or replacement hereof, the
“Warrant”), at any time or times on or after the Issuance Date, but not after
11:59 p.m., New York Time, on the Expiration Date, ___________ fully paid and
nonassessable shares of the Company’s Common Stock, free from all liens and
charges with respect to the issuance thereof.  Capitalized terms used in this
Warrant have the meanings set forth in Section 16.
 
1. EXERCISE OF WARRANT.
 
(a) Mechanics of Exercise.  Subject to the terms and conditions of this Warrant,
this Warrant may be exercised by the Holder on any day on or after the Issuance
Date and prior to the Expiration Date, in whole or in part, by delivery of a
written notice, in the form attached as Exhibit A (the “Exercise Notice”), of
the Holder’s election to exercise this Warrant, and (ii) (A) payment to the
Company of an amount equal to the applicable Exercise Price multiplied by the
number of Warrant Shares as to which this Warrant is being exercised (the
“Aggregate Exercise Price”) in cash or wire transfer of immediately available
funds, or (B) by notifying the Company that this Warrant is being exercised
pursuant to a Cashless Exercise.  The Holder shall not be required to deliver
the original Warrant in order to effect an exercise hereunder.  Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares.  On or before the first (1st) Business Day following the date
on which the Company has received each of the Exercise Notice and the Aggregate
Exercise Price (or notice of a Cashless Exercise) (the “Exercise Delivery
Documents”), the Company shall transmit by facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s Transfer Agent.  On or before the third (3rd) Business Day following
the date on which the Company has received all of the Exercise Delivery
Documents, the Company shall (X) provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, upon the
request of the Holder, credit such aggregate number of shares of Common Stock to
which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and dispatch by overnight
courier to the address specified in the Exercise Notice, a certificate,
registered in the Company’s share register in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise.  If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three Business Days after any
exercise, and at the Company’s expense, issue a new Warrant (in accordance with
Section 7(d)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant is exercised.  No
fractional shares of Common Stock are to be issued upon the exercise of this
Warrant, but rather the number of shares of Common Stock to be issued shall be
rounded up to the nearest whole number.  The Company shall pay any and all taxes
which may be payable with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Exercise Price.  For purposes of this Warrant, “Exercise Price” means $____,
subject to adjustment as provided in Section 2.
 
(c) Cashless Exercise.  The Holder may, in its sole discretion, exercise this
Warrant in whole or in part and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, elect instead to receive upon such exercise the “Net
Number” of shares of Common Stock determined according to the following formula
(a “Cashless Exercise”):
 
Net Number = (A x B) - (A x C)






For purposes of the foregoing formula:
 
A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the Weighted Average Price of the shares of Common Stock (as reported by
Bloomberg) for the five (5) consecutive Trading Days ending on the date
immediately preceding the date of the Exercise Notice.
 
C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.


(d) Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 12.
 
(e) Insufficient Authorized Shares.  If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to 100% (the “Required Reserve Amount”) of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
all of this Warrant then outstanding (an “Authorized Share Failure”), then the
Company shall immediately take all action necessary to increase the Company’s
authorized shares of Common Stock to an amount sufficient to allow the Company
to reserve the Required Reserve Amount for this Warrant then outstanding.  As
soon as practicable after the date of the occurrence of an Authorized Share
Failure, but in no event later than one hundred and eighty (180) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock.  In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its reasonable
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause the Company’s board of directors to
recommend to the stockholders that they approve such proposal.
 
2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.   If the Company
at any time on or after the Issuance Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, then the Exercise Price
in effect immediately prior to such subdivision will be proportionately reduced,
and the number of Warrant Shares will be proportionately increased.  If the
Company at any time on or after the Issuance Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, then the Exercise Price in
effect immediately prior to such combination will be proportionately increased,
and the number of Warrant Shares will be proportionately decreased.  Any
adjustment under this Section 2 shall become effective at the close of business
on the date the subdivision or combination becomes effective.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3. RIGHTS UPON DISTRIBUTION OF ASSETS.  If the Company distributes to all
holders of Common Stock  assets (other than cash dividends or cash distributions
payable out of consolidated earnings or earned surplus or share dividends or
distributions resulting in an adjustment under Section 2), then the Exercise
Price to be in effect after such distribution shall be determined by multiplying
the Exercise Price in effect immediately prior to such distribution by a
fraction, the numerator of which shall be the total number of shares of Common
Stock outstanding multiplied by the Weighted Average Price per share of Common
Stock immediately prior to such distribution, less the fair market value (as
determined by the Company’s Board of Directors in good faith) of the assets so
distributed, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such Weighted Average Price per share of
Common Stock immediately prior to such distribution.  Such adjustment shall be
made successively whenever such a distribution is made.
 
4. FUNDAMENTAL TRANSACTIONS.  If the Company enters into, is a party to, or is
subject to a Fundamental Transaction, then the Company will provide written
notice of such Fundamental Transaction at least ten (10) Business Days prior to
the consummation of such Fundamental Transaction.  The Holder must exercise any
unexercised portion of this Warrant at least two (2) Business Days prior to the
consummation of the Fundamental Transaction.  Notwithstanding any other
provisions of this Warrant, this Warrant will expire upon the consummation of a
Fundamental Transaction, to the extent not duly exercised in accordance with the
preceding sentence and the provisions of Section 1(a) of this Warrant.
 
5. NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this
Warrant.  Without limiting the generality of the foregoing, the Company
(i) shall not increase the par value of any shares of Common Stock receivable
upon the exercise of this Warrant above the Exercise Price then in effect, and
(ii) shall take all such actions as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock upon the exercise of this Warrant.
 
6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER.  The Holder, solely in such Person’s
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of share capital of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which Holder is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7. REISSUANCE OF WARRANTS.
 
(a) Transfer of Warrant.  If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will (subject to
Section 15) issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 7(d)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(d)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.
 
(b) Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.
 
(c) Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be issued.
 
(d) Issuance of New Warrants.  Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and be subject to the same terms and conditions as
this Warrant.
 
 
 
 

--------------------------------------------------------------------------------

 
8. SHARE LEGEND.  The share certificates for the Warrant Shares issued upon
exercise of this Warrant will bear the following legend:
 
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.


9. NOTICES.  Whenever notice is required or permitted to be given under this
Warrant, such notice must be in writing and must given or delivered by one of
the following methods of delivery: (i) personal delivery, (ii) Registered or
Certified Mail (in each case, return receipt requested and postage prepaid), or
(iii) by nationally recognized overnight courier, with all fees prepaid.
 
In the case of notice to the Company, such notice must be delivered to the
following address:


Comverge, Inc.
5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  Chief Financial Officer




with a copy to:


5390 Triangle Parkway
Suite 300
Norcross, Georgia 30092
Attention:  General Counsel


and


King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Attention: William G. Roche






 
 

--------------------------------------------------------------------------------

 


 


In the case of notice to the Holder, such notice must be delivered to the
following address:


Projects International, Inc.
888 17th Street NW
Suite 1250
Washington, D.C. 20006
Attention: Chief Financial Officer


The Company will provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefore.  Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) upon any
adjustment of the Exercise Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment, and (ii) at least ten (10) days
prior to the date on which the Company closes its books or takes a record with
respect to any dividend or distribution upon the shares of Common Stock.


Notice delivered in accordance with this Section will be effective upon receipt.


10. AMENDMENT AND WAIVER.  The provisions of this Warrant may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company and Holder have agreed in
writing to such amendment, act or omission.
 
11. GOVERNING LAW AND FORUM.  This Warrant shall be governed by and construed
and enforced in accor­dance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of Delaware.  The parties hereto agree to submit
to the exclusive jurisdiction of the federal and state courts of the State of
Delaware with respect to the interpretation of this Warrant or for the purposes
of any action arising out of or related to this Warrant.
 
12. CONSTRUCTION; HEADINGS.  This Warrant shall be deemed to be jointly drafted
by the Company and Holder and shall not be construed against any person as the
drafter hereof.  The headings of this Warrant are for convenience of reference
and shall not form part of, or affect the interpretation of, this Warrant.  As
used in this Warrant, “including” means in each instance, “including, without
limitation.”
 
13. DISPUTE RESOLUTION.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder.  If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days, submit via facsimile the disputed
determination or calculation of the Exercise Price or the Warrant Shares to an
independent, reputable investment bank selected by the Company and approved by
the Holder.  The Company shall cause at its expense the investment bank to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) Business Days from the time it receives
the disputed determinations or calculations.  Such investment bank’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
 
 
 

--------------------------------------------------------------------------------

 
 
14. REMEDIES, OTHER OBLIGATIONS.  The remedies provided in this Warrant shall be
cumulative and in addition to all other remedies available under this Warrant,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant.
 
15. TRANSFER.                      This Warrant may not be offered for sale,
sold, transferred or assigned without the prior written consent of the Company,
except that Holder may transfer all or part of this Warrant to an Affiliate of
Projects International, LLC without the prior consent of the Company.  This
Warrant is a “restricted security” as such term is defined in Rule 144
promulgated under the Securities Act and must be held indefinitely unless
transferred pursuant to an exemption from registration or qualification under
applicable state and federal securities laws.
 
16. CERTAIN DEFINITIONS.  For purposes of this Warrant, the following terms have
the following meanings:
 
(a) “Affiliate” means, as to any Person, a Person that controls, is controlled
by, or is under common control with such Person.  For this purpose, “control”
means the ownership, directly or indirectly, of more than 50% of the voting
securities of a Person.
 
(b) “Aggregate Exercise Price” has the meaning specified in Section 1(a).
 
(c) “Authorized Share Failure” has the meaning specified in Section 1(e).
 
(d) “Bloomberg” means Bloomberg Financial Markets.
 
(e) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(f) “Cashless Exercise” has the meaning specified in Section 1(c).
 
(g) “Common Stock” means (i) the Company’s Common Stock, $0.001 par value, and
(ii) any share capital into which such Common Stock has been changed or any
share capital resulting from a reclassification of such Common Stock.
 
(h) “Company” means Comverge, Inc., a Delaware corporation.
 
(i) “DTC” means The Depository Trust Company.
 
(j) “Exercise Delivery Documents” has the meaning specified in Section 1(a).
 
(k) “Exercise Notice” has the meaning specified in Section 1(a).
 
(l) “Exercise Price” has the meaning specified in Section 1(b).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(m) “Expiration Date” means ________________, 2015 [i.e., the date sixty (60)
months after the date on which the Joint Venture Master Agreement is executed]
or, if such date falls on a day other than a Trading Day, the next Trading Day.
 
(n) “Fundamental Transaction” means that the Company, directly or indirectly, in
one or more related transactions, (i) consolidates or merges with or into
(whether or not the Company is the surviving corporation) another Person, or
(ii) sells, assigns, transfers, conveys or otherwise disposes of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allows another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than 50% of either the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummates a
stock purchase agreement or other business combination (including a
reorganization or recapitalization) with another Person whereby such other
Person acquires more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other Person or other Persons
making or party to, or associated or affiliated with the other Persons making or
party to, such stock purchase agreement or other business combination), or (v)
reorganizes, recapitalizes or reclassifies its Common Stock, or (vi) any
“person” or “group” (as these terms are used for purposes of Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 50% of
the outstanding shares of Common Stock.
 
(o) “Holder” means Projects International, Inc. or its permitted assigns.
 
(p) “Issuance Date” means __________. [i.e., the date on which the Warrant is
issued in accordance with the terms of the Warrant Agreement.]
 
(q) “Net Number” has the meaning specified in Section 1(c).
 
(r) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(s) “Principal Market” means The NASDAQ Global Market.
 
(t) “Required Reserve Amount” has the meaning specified in Section 1(e).
 
 
 
 

--------------------------------------------------------------------------------

 
 
(u) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” will not include any day on which the Common Stock is scheduled to
trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York Time).
 
(v) “Transfer Agent” means the Company’s stock transfer agent.
 
(w) “Warrant” means this Warrant to Purchase Common Stock and any Warrant issued
in exchange, transfer or replacement thereof in accordance with Section 7.
 
(x) “Warrant Shares” means the shares of Common Stock for which this Warrant may
be exercised in accordance with the terms hereof.
 
(y) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30 a.m., New York City time, and ending at 4:00 p.m.,
New York City time, as reported by Bloomberg through its “Volume at Price”
function or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30 a.m., New York City
time, and ending at 4:00 p.m., New York City time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC.  If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date will be the fair
market value as mutually determined by the Company and the Holder.  If the
Company and the Holder are unable to agree upon the fair market value of the
such security, then such dispute will be resolved pursuant to Section 13, with
the term “Weighted Average Price” being substituted for the term “Exercise
Price.” All such determinations will be appropriately adjusted for any share
dividend, share split or other similar transaction during such period.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.




 
COMVERGE, INC.





By:                                                                                     
      Name:
      Title:
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK


COMVERGE, INC.
The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Comverge, Inc., a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”).  Capitalized terms used herein and not otherwise
defined have the respective meanings set forth in the Warrant.


1.  Form of Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as:


 
____________
a “Cash Exercise” with respect to _________________
Warrant Shares; and/or



 
____________
a “Cashless Exercise” with respect to _______________
Warrant Shares.



2.  Payment of Exercise Price.  If the Holder has elected a Cash Exercise with
respect to some or all of the Warrant Shares to be issued pursuant hereto, the
Holder shall pay the Aggregate Exercise Price in the sum of $___________________
to the Company in accordance with the terms of the Warrant.


3.  Delivery of Warrant Shares.  The Company shall deliver to the Holder
__________ Warrant Shares in accordance with the terms of the Warrant.


Date: _______________ __, ______






Name of Registered Holder




By:           
Name:
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
ACKNOWLEDGMENT




The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
_______________ from the Company and acknowledged and agreed to by American
Stock Transfer & Trust Company.


COMVERGE, INC.






By:                                                                                     
      Name:
      Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 